





Exhibit 10.1
[jpmimage1.jpg]
AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


June 29, 2016


among


GROUPON, INC.,
as Borrower


The Lenders Party Hereto,

MORGAN STANLEY SENIOR FUNDING, INC.
and
BANK OF THE WEST,
as Co-Syndication Agent

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

and

JPMORGAN CHASE BANK, N.A.,
as Sole Bookrunner


and

JPMORGAN CHASE BANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC.
and
BANK OF THE WEST,
as Joint Lead Arrangers




--------------------------------------------------------------------------------





 
 
 
TABLE OF CONTENTS
 
Page
 
 
 
 
 
ARTICLE I
Definitions
 
1
 
 
 
 
 
 
 
SECTION 1.01
Defined Terms
1
 
SECTION 1.02
Classification of Loans and Borrowings
27
 
SECTION 1.03
Terms Generally
28
 
SECTION 1.04
Accounting Terms; GAAP
28
 
SECTION 1.05
Pro Forma Basis
29
 
SECTION 1.06
Allocation of Loans and Percentages at the Effective Time
29
ARTICLE II
The Credits
 
30
 
SECTION 2.01
Commitments
30
 
SECTION 2.02
Loans and Borrowings
30
 
SECTION 2.03
Requests for Revolving Borrowings
31
 
SECTION 2.04
Effect of Incomplete Borrowing Notice
31
 
SECTION 2.05
Swingline Loans
32
 
SECTION 2.06
Letters of Credit
33
 
SECTION 2.07
Funding of Borrowings
38
 
SECTION 2.08
Interest Elections
38
 
SECTION 2.09
Termination and Reduction of Commitments
40
 
SECTION 2.10
Repayment of Loans; Evidence of Debt
40
 
SECTION 2.11
Prepayment of Loans
41
 
SECTION 2.12
Fees
41
 
SECTION 2.13
Interest
42
 
SECTION 2.14
Alternate Rate of Interest
43
 
SECTION 2.15
Increased Costs
44
 
SECTION 2.16
Break Funding Payments
45
 
SECTION 2.17
Payments Free of Taxes
46
 
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
50
 
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
51
 
SECTION 2.20
Defaulting Lenders
52
 
SECTION 2.21
Returned Payments
54
 
SECTION 2.22
Banking Services and Swap Agreements
54
 
SECTION 2.23
Increase in Revolving Commitment
54
 
SECTION 2.24
Request for New Term Facility
56
 
SECTION 2.25
Exchange Rates
57
 
SECTION 2.26
Currency Exchange Fluctuations
57
ARTICLE III
Representations and Warranties
 
57
 
SECTION 3.01
Organization; Powers
58
 
SECTION 3.02
Authorization; Enforceability
58
 
SECTION 3.03
Governmental Approvals; No Conflicts
58
 
SECTION 3.04
Financial Condition; No Material Adverse Change
58
 
SECTION 3.05
Properties
59
 
SECTION 3.06
Litigation and Environmental Matters
59
 
SECTION 3.07
Compliance with Laws and Agreements
60



i



--------------------------------------------------------------------------------




 
SECTION 3.08
Investment Company Status
60
 
SECTION 3.09
Taxes
60
 
SECTION 3.10
ERISA
60
 
SECTION 3.11
Disclosure
60
 
SECTION 3.12
Insurance
61
 
SECTION 3.13
Capitalization and Subsidiaries
61
 
SECTION 3.14
Security Interest in Collateral
61
 
SECTION 3.15
Federal Reserve Regulations
62
 
SECTION 3.16
No Burdensome Restrictions
62
 
SECTION 3.17
Anti-Corruption and Anti-Money Laundering Laws; and Sanctions
62
 
SECTION 3.18
Solvency
62
 
SECTION 3.19
Labor Matters
62
 
SECTION 3.20
EEA Financial Institutions
62
ARTICLE IV
Conditions
 
62
 
SECTION 4.01
Effective Date
62
 
SECTION 4.02
Each Credit Event
64
ARTICLE V
Affirmative Covenants
 
65
 
SECTION 5.01
Financial Statements; Other Information
65
 
SECTION 5.02
Notices of Material Events
66
 
SECTION 5.03
Existence; Conduct of Business
67
 
SECTION 5.04
Payment of Obligations
67
 
SECTION 5.05
Maintenance of Properties; Insurance
67
 
SECTION 5.06
Books and Records; Inspection Rights
67
 
SECTION 5.07
Compliance with Laws
68
 
SECTION 5.08
Use of Proceeds and Letters of Credit
68
 
SECTION 5.09
Additional Collateral; Further Assurances
68
 
SECTION 5.10
Additional Covenants
69
ARTICLE VI
Negative Covenants
 
69
 
SECTION 6.01
Indebtedness
69
 
SECTION 6.02
Liens
71
 
SECTION 6.03
Fundamental Changes
72
 
SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
72
 
SECTION 6.05
Swap Agreements
74
 
SECTION 6.06
Restricted Payments
74
 
SECTION 6.07
Transactions with Affiliates
75
 
SECTION 6.08
Restrictive Agreements
75
 
SECTION 6.09
Asset Sales
76
 
SECTION 6.10
Sale and Leaseback Transactions
77
 
SECTION 6.11
Financial Covenants
77
 
SECTION 6.12
Designation of Unrestricted Subsidiaries
78
 
SECTION 6.13
Fiscal Year
78
 
SECTION 6.14
Anti-Corruption Laws; and Sanctions
78
ARTICLE VII
Events of Default
 
78
ARTICLE VIII
The Administrative Agent
 
82
ARTICLE IX
Miscellaneous
 
85



ii

--------------------------------------------------------------------------------




 
SECTION 9.01
Notices
85
 
SECTION 9.02
Waivers; Amendments
87
 
SECTION 9.03
Expenses; Indemnity; Damage Waiver
89
 
SECTION 9.04
Successors and Assigns
91
 
SECTION 9.05
Survival
95
 
SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
96
 
SECTION 9.07
Severability
96
 
SECTION 9.08
Right of Setoff
96
 
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
97
 
SECTION 9.10
WAIVER OF JURY TRIAL
97
 
SECTION 9.11
Headings
98
 
SECTION 9.12
Confidentiality
98
 
SECTION 9.13
Material Non-Public Information
98
 
SECTION 9.14
Interest Rate Limitation
99
 
SECTION 9.15
Several Obligations; Nonreliance; Violation of Law
99
 
SECTION 9.16
No Advisory or Fiduciary Responsibility
99
 
SECTION 9.17
Conversion of Currencies
100
 
SECTION 9.18
USA PATRIOT Act
100
 
SECTION 9.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
100







iii

--------------------------------------------------------------------------------






SCHEDULES:
Schedule 1.01        Existing Letters of Credit
Schedule 2.01        Commitments
Schedule 3.05        Real Property
Schedule 3.06        Disclosed Matters
Schedule 3.13        Capitalization
Schedule 3.14        UCC Filing Jurisdictions
Schedule 6.01        Existing Indebtedness
Schedule 6.02        Existing Liens
Schedule 6.04         Existing Investments
Schedule 6.08        Existing Restrictions


EXHIBITS:
Exhibit A        Form of Assignment and Assumption
Exhibit B        Form of Guaranty
Exhibit C-1
U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit C-2
U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit C-3
U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit C-4
U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit D        Form of Security Agreement








iv

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 29, 2016 (this
“Agreement”) is among GROUPON, INC., a Delaware corporation (the “Borrower”),
each financial institution that from time to time becomes a party hereto as a
lender (each a “Lender”) and JPMORGAN CHASE BANK, N.A. (in its individual
capacity, “JPMorgan”), as administrative agent for the Lenders.
WHEREAS, the Borrower, various financial institutions and JPMorgan, as
administrative agent, are parties to a Credit Agreement dated as of August 1,
2014 (as amended, the “Existing Credit Agreement”);
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to this Agreement; and
WHEREAS, the parties hereto intend that this Agreement and the documents
executed in connection herewith not effect a novation of the obligations of the
Borrower under the Existing Credit Agreement, but merely a restatement of and,
where applicable, an amendment to the terms governing such obligations;
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Account” has the meaning assigned to such term in the Security Agreement.
“Accrued Merchant and Supplier Payables” means, for any period, the amount set
forth on the consolidated balance sheet of the Borrower as “accrued merchant and
supplier payables” determined on a consolidated basis in accordance with GAAP.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Borrower or any
Restricted Subsidiary (a) acquires any going concern business or all or
substantially all of the assets of any Person, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a Person which
has ordinary voting power for the election of





--------------------------------------------------------------------------------

        


directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan in its capacity as administrative agent
for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to it in Section 9.01(d).
“Agreement” has the meaning assigned to it in the Preamble.
“Agreement Currency” has the meaning assigned to it in Section 9.17(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth therein. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Creditor” has the meaning assigned to it in Section 9.17(b).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such


2



--------------------------------------------------------------------------------

        


Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Eurodollar
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Borrower’s
Leverage Ratio as of the most recent determination date, provided that until the
delivery to the Administrative Agent, pursuant to Section 5.01, of the
Borrower’s consolidated financial information for the Borrower’s first fiscal
quarter ending after the Effective Date, the “Applicable Rate” shall be the
applicable rates per annum set forth below in Category 3:
Funded Indebtedness to EBITDA
Ratio
ABR
Spread
Eurodollar
Spread
Commitment Fee Rate
Category 1
≥2.0 to 1.0
1.25%
2.25%
0.40%
Category 2
<2.0 to 1.0
but
≥1.50 to 1.0
1.00%
2.00%
0.35%
Category 3
<1.50 to 1.0
but
≥1.00 to 1.0
0.75%
1.75%
0.3%
Category 4
<1.00 to 1.0
0.50%
1.50%
0.25%



For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Funded Indebtedness to EBITDA Ratio shall be effective during the period
commencing on and including the required date of delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change, provided that at the option of the Administrative Agent or at the
request of the Required Lenders, if the Borrower fails to deliver the annual or
quarterly consolidated financial statements required to be delivered by it
pursuant to Section 5.01, the Funded Indebtedness to EBITDA Ratio shall be
deemed to be in Category 1 during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.
If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or


3



--------------------------------------------------------------------------------

        


otherwise), the Borrower shall be required to retroactively pay any additional
amount that the Borrower would have been required to pay if such financial
statements had been accurate at the time they were delivered.
“Approved Fund” has the meaning assigned to it in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Available Currency” means Euros, British Pounds Sterling and any other currency
(other than Dollars) that is requested by the Borrower and approved by the
Issuing Banks.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
(d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services) and (e) foreign currency exchange.
“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the


4



--------------------------------------------------------------------------------

        


jurisdiction of courts within the U.S. or from the enforcement of judgments or
writs of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“Borrower” has the meaning assigned to it in the Preamble.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries prepared in accordance with GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Permitted Holders, of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower (including Class B and other super voting shares); or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated or
approved by the board of directors of the Borrower nor (ii) appointed by
directors so nominated or approved.


5



--------------------------------------------------------------------------------

        


“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, New Term
Loans or Swingline Loans.
“Collateral” means any and all property owned, leased or operated by any Loan
Party, now existing or hereafter acquired, upon which a security interest or
Lien in favor of the Administrative Agent, on behalf of itself and the Secured
Parties, to secure the Secured Obligations is purported to be granted.
“Collateral Documents” means, collectively, the Security Agreement and any other
agreement, instrument or document executed in connection with this Agreement
that purports to grant a Lien to secure the payment of the Secured Obligations.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09, (b)
increased from time to time pursuant to Section 2.23 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $250,000,000.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


6



--------------------------------------------------------------------------------

        


“Communications” has the meaning assigned to it in Section 9.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Available Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the Issuing Bank, as the case may
be, at such time on the basis of the Spot Rate (determined in


7



--------------------------------------------------------------------------------

        


respect of the most recent Revaluation Date) for the purchase of Dollars with
such Available Currency.
“Dollars” or “$” refers to lawful money of the U.S.
“Domestic Foreign Holding Company” means, as to any Person, any Domestic
Subsidiary of such Person that has no material assets other than the equity or
intercompany debt of one or more Foreign Subsidiaries.
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such
period, (v) any other non-cash charges or items (other than those representing
the accrual or reserve for future cash charges) as determined in accordance with
GAAP for such period, (vi) unusual, non-recurring or restructuring charges,
(vii) transaction costs or expenses in connection with Permitted Acquisitions,
dispositions, Permitted Investments, the incurrence of Indebtedness or the
issuance of Equity Interests (in each case whether or not consummated), (viii)
expenses for losses that are covered by insurance or indemnification, (ix) stock
compensation expense and non-cash equity linked expense, and (x) foreign
exchange losses (provided that the amount of addbacks in clause (vi) and (viii)
above shall not exceed (x) $35,000,000 in the aggregate in each four-quarter
period ending on or prior to September 30, 2017 and (y) $10,000,000 in the
aggregate in any four-quarter period thereafter)and minus (b) without
duplication and to the extent included in Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in clause (a)(v)
taken in a prior period which includes any four-quarter period ending after the
Effective Date, (ii) any extraordinary gains and any non-cash items of income
for such period and (iii) foreign exchange gains, all calculated for the
Borrower and its Restricted Subsidiaries on a consolidated basis in a manner
consistent with the Borrower’s financial statements filed with the SEC.
“EBITDAR” means, for any period, the sum of (a) EBITDA for such period plus (b)
rental expense for such period.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


8



--------------------------------------------------------------------------------

        


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Effective Time” has the meaning assigned to such term in Section 4.01.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and/or any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


9



--------------------------------------------------------------------------------

        


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes


10



--------------------------------------------------------------------------------

        


imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. Federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan, Letter of Credit or Commitment pursuant to a
law in effect on (i) the date on which such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.19(b)), (ii) the Effective Date or (iii)
the date on which such Lender changes its lending office, except in the case of
clauses (i) and (iii) to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to it in the Recitals.
“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any law or official agreement
implementing an official governmental agreement with respect thereto.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).
“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus rent expense, plus scheduled principal payments actually made on
any New Term Loans, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDAR
minus Capital Expenditures (including capitalized software costs) paid in cash
for such period minus


11



--------------------------------------------------------------------------------

        


income tax expense for such period, to (b) Fixed Charges, all calculated for the
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means each Subsidiary that is (i) organized under the laws
of any jurisdiction other than the United States or any state thereof or the
District of Columbia (or, for the avoidance of doubt, organized in or under the
laws of any U.S. possession or territory) or (ii) a Domestic Foreign Holding
Company.
“Funded Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness (excluding up to $50,000,000 of Indebtedness in the form of
earn-out obligations required to be set forth on a balance sheet prepared in
accordance with GAAP).
“Funded Indebtedness to EBITDA Ratio” means, at any date, the ratio of (a)
Funded Indebtedness for such date to (b) EBITDA for the period of four fiscal
quarters ended on or most recently prior to such date.
“GAAP” means generally accepted accounting principles in the U.S.
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means each Restricted Subsidiary of the Borrower that has executed a
counterpart to the Guaranty.
“Guaranty” means that certain Amended and Restated Guaranty (including any and
all supplements, amendments or other modifications thereto), dated as of the
Effective Date,


12



--------------------------------------------------------------------------------

        


executed by certain Restricted Subsidiaries of the Borrower in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, substantially in the form attached as Exhibit B.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services, including any earn-out
obligations to the extent required to be set forth on a balance sheet prepared
in accordance with GAAP (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all Swap Agreement Obligations of such Person to
the extent of net payment obligations of such Person in respect of such Swap
Agreement Obligations, valued at an amount, if any, that would be payable by
such Person or any of its Subsidiaries to its counterparty under the applicable
Swap Agreement in accordance with its terms as if such Swap Agreement was being
terminated early on the applicable date of determination, (j) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit or bank guarantees and (k) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
anything in this Agreement to the contrary, for purposes of calculating the
financial covenants hereunder, the amount of the “Indebtedness” attributable to
the $250,000,000 aggregate principal amount of Convertible Notes issued 2016 and
due 2022 shall be deemed to be the actual principal amount outstanding with
respect thereto.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.


13



--------------------------------------------------------------------------------

        


“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Information Memorandum” means the Confidential Information Memorandum dated
June, 2016 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs under Swap Agreements in
respect of interest rates, to the extent such net costs are treated as interest
expense for such period in accordance with GAAP), calculated for the Borrower
and its Restricted Subsidiaries on a consolidated basis for such period in
accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate (for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period


14



--------------------------------------------------------------------------------

        


(for which that Screen Rate is available) that exceeds the Impacted Interest
Period, in each case, at such time.
“Investments” means an advance, loan, extension of credit (by way of guaranty or
otherwise, but excluding trade debt incurred in the ordinary course of business)
or capital contribution to, or purchase any Equity Interests, bonds, notes,
loans, debentures or other debt securities of, or any assets constituting a
business unit of, or any other similar investment in, any Person. For purposes
of valuing any Investment hereunder, such Investment shall be valued at the
initial amount thereof, without giving effect to any write-downs or write-offs
thereof or any revaluation for currency fluctuations after the date any such
Investment is made, but giving effect to any net reduction in such Investment
resulting from any repurchase, repayment or redemption of such Investment,
proceeds realized on the sale of such Investment and amounts received
representing any dividend, any return of capital or principal or other cash
returns on investment.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (a) JPMorgan, (b) any other Lender that, with the written
consent of the Borrower and the Administrative Agent, has agreed to be the
issuer of one or more Letters of Credit, and (c) their respective successors in
such capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
“JPMorgan” has the meaning assigned to it in the Preamble.
“Judgment Currency” has the meaning assigned to it in Section 9.17(b).
“LC Disbursement” means a payment made by the applicable Issuing Bank pursuant
to a Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate Dollar
Equivalent amount of all LC Disbursements that have not yet been reimbursed by
or on behalf of the Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and the Issuing Banks.
“Letter of Credit” has the meaning assigned to it in Section 2.06(a).


15



--------------------------------------------------------------------------------

        


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
further, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Liquidity” means at any time (i) Unrestricted Cash plus (ii) the amount by
which the total Commitments exceed the Revolving Credit Exposure; provided the
amount creditable under clause (ii) hereof shall be subject to pro forma
compliance with Section 6.11(b) (which pro forma calculation shall add as
Indebtedness the amount proposed to be credited under clause (ii) hereof).
“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits hereto) and any agreements entered into in connection therewith by
the Borrower or any Loan Party with or in favor of the Administrative Agent
and/or the Lenders, including any promissory note, the Guaranty, the Collateral
Documents and amendments, modifications or supplements thereto or waivers
thereof.
“Loan Parties” means the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the ability of any Loan Party to
perform any of its payment or other material obligations under this Agreement or
any other Loan Documents to which it is a party, (c) the Collateral, or the
Administrative Agent’s Liens (on behalf of itself and the other Secured


16



--------------------------------------------------------------------------------

        


Parties) on the Collateral or the priority of such Liens, or (d) the rights of
or benefits available to the Administrative Agent, the Issuing Banks or the
Lenders under the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $40,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Material Subsidiary” means (a) a Domestic Subsidiary of the Borrower that has
total assets in excess of 5.0% of consolidated total assets of the Borrower and
its Domestic Subsidiaries or contributed greater than 5.0% of the consolidated
EBITDA of the Borrower and its Domestic Subsidiaries (based upon and as of the
date of delivery of the most recent consolidated financial statements of the
Borrower furnished pursuant to Section 3.04(a) or Section 5.01, as applicable);
or (b) any Domestic Subsidiary that directly owns Equity Interests in any other
Material Subsidiary; provided that the total assets or consolidated EBITDA of
all the Domestic Subsidiaries that are not Material Subsidiaries shall not
exceed 10% of the consolidated total assets or consolidated EBITDA, as the case
may be, of the Borrower and its Domestic Subsidiaries (based upon and as of the
date of delivery of the most recent consolidated financial statements of the
Borrower furnished pursuant to Section 3.04(a) or Section 5.01, as applicable).
“Maturity Date” means June 28, 2019.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Borrower and its Restricted Subsidiaries, on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any of its
Restricted Subsidiaries, and (b) the income (or deficit) of any Person (other
than a Restricted Subsidiary) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions.
“New Term Facility” has the meaning assigned to such term in Section 2.24.
“New Term Loan” has the meaning assigned to such term in Section 2.24.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).


17



--------------------------------------------------------------------------------

        


“Non-Dollar LC” means a Letter of Credit issued in an Available Currency.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Restricted Subsidiaries to any of the Lenders, the
Administrative Agent, any Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising primarily from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by


18



--------------------------------------------------------------------------------

        


the NYFRB as an overnight bank funding rate (from and after such date as the
NYFRB shall commence to publish such composite rate).
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Parties” means the Borrower or any of its Affiliates.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by the Borrower or any Restricted
Subsidiary in a transaction that satisfies each of the following requirements:


(a)    the proposed Acquisition is not effected through a tender offer or
similar solicitation that has not been approved prior to such acquisition by the
board of directors (or similar governing body) of the acquisition target;
(b)    the business acquired in connection with such Acquisition is engaged in
any line of business in which the Loan Parties are engaged on the Effective Date
or any business activities or having personnel that are similar, related (to be
construed broadly to include all forms of e-commerce, customer relationship
management and technologies that complement these businesses), or otherwise
complementary thereto;
(c)    both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects (except (i) any such representation or warranty which relates to a
specified prior date, in which case such representation or warranty shall be
true and correct in all material respects as of such prior date and (ii) that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) and no Default exists, will exist, or would result therefrom;
(d)    if the total consideration for an Acquisition is $75,000,000 or more, as
soon as available, but not less than five Business Days prior to such
Acquisition, or such shorter period as the Administrative Agent may consent to,
the Borrower has provided the Administrative Agent (i) notice of such
Acquisition and (ii) a copy of all business and financial information reasonably
requested by the Administrative Agent including pro forma financial statements
and statements of cash flow;
(e)    if such Acquisition is structured as a merger, then (i) if the Borrower
is involved in such merger, the Borrower shall be the surviving entity; and (ii)
if any other Loan Party is involved in such merger (and the foregoing clause (i)
does not apply), a Loan Party shall be the surviving entity or the surviving
entity shall, in connection with such merger, execute a counterpart to the
Guaranty;


19



--------------------------------------------------------------------------------

        


(f)    if the total consideration for an Acquisition is equal to or more than
$150,000,000, the Borrower shall have delivered to the Administrative Agent, (i)
at least 10 Business Days prior to such Acquisition, or such shorter period as
the Administrative Agent may consent to, a notice of such Acquisition and (ii)
at least two Business Days prior to such Acquisition (or such later date as the
Administrative Agent may agree), a certificate of a Financial Officer of the
Borrower demonstrating, to the satisfaction of the Administrative Agent, pro
forma compliance with Section 6.11, both before and after (in each case looking
back four complete fiscal quarters and assuming that the maximum Funded
Indebtedness to EBITDA Ratio permitted is 0.25x less than the applicable
covenant level) giving effect to such Acquisition; and
(g)    the Borrower shall be in compliance in all material respects with Section
5.09.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    other statutory Liens, including Liens of carriers, warehousemen,
mechanics, materialmen, repairmen, workmen, suppliers and construction and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, government
contracts, leases, statutory or regulatory obligations, surety and appeal bonds,
performance and return of money bonds, utility payments and other obligations of
a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially adversely affect
the use of such property for its present purposes;
(g)     Liens solely on cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for any acquisition
or other transaction permitted hereunder;


20



--------------------------------------------------------------------------------

        


(h)    any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased;
(i)    Liens with respect to leases, licenses, sublicenses or subleases granted
to others that do not interfere in any material respect with the businesses of
the Borrower or any of its Restricted Subsidiaries; and
(j)    Liens arising from precautionary UCC financing statement filings
regarding operating leases permitted hereunder;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Holders” means Eric Lefkofsky, Bradley Keywell and Andrew Mason,
their respective spouses and descendants, and any trust, estate, partnership,
corporation, company, limited liability company, unincorporated association or
other estate planning vehicle controlled by or of which substantially all of the
beneficiaries are any of the foregoing or controlled by any of the foregoing.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), Canada, Japan or any member of the European Union or any other government
approved by the Administrative Agent (such approval not to be unreasonably
withheld), in each case maturing within one year from the date of acquisition
thereof;
(b)    Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any office of any commercial bank organized under the laws of the
U.S. or any State thereof or other jurisdictions approved by the Administrative
Agent which has a combined capital and surplus and undivided profits of not less
than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii)


21



--------------------------------------------------------------------------------

        


are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledged Stock” means the shares of capital stock and other Equity Interests
owned by any Loan Party and listed on Exhibit E of the Security Agreement and
any other Equity Interests obtained in the future by such Loan Party that are
required to be pledged pursuant to Section 5.09 and the certificates
representing all such Equity Interests.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Projections” has the meaning assigned to such term in Section 5.01(d).
“Qualifying Bank” means a financial institution that is recognized as a bank by
the banking laws in force in its country of incorporation and that exercises in
such jurisdiction as its main purpose a true banking activity, having bank
personnel, premises, communications devices of its own and the authority of
decision-making in accordance with the explanatory notes of the Swiss Federal
Tax Administration No. S-02.128 (1.2000), S-02.122.1 (4.1999) and S-02.123
(9.1986).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
managers, employees, agents, representatives and advisors of such Person and
such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments and, if applicable, New Term Loans representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments
and, if applicable, New Term Loans at such time; provided that for the purpose
of determining the Required Lenders needed for any waiver, amendment,
modification or consent, any Lender that is a Defaulting Lender shall be
disregarded.


22



--------------------------------------------------------------------------------

        


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any option, warrant
or other right to acquire any such Equity Interests in the Borrower.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
“Revaluation Date” means:
(a)    for purposes of determining whether there is availability for the
Borrower to request, continue or convert any Revolving Loan, the date such
Revolving Loan is to be made, continued or converted;
(b)    for purposes of determining whether there is availability for the
Borrower to request, extend or increase the face amount of any Letter of Credit,
the date such Letter of Credit is to be issued, extended or increased;
(c)    for purposes of determining (i) the amount of the unused portion of the
Commitment under Section 2.12(a), and (ii) the letter of credit fee and the
fronting fee under Section 2.12(b), each of (v) the date of an issuance,
extension, expiration, termination or change in the face amount of a Non-Dollar
LC, (w) the date of any payment by the Issuing Bank in respect of a drawing
under a Non-Dollar LC, (x) the last Business Day of each calendar month, (y)
each day on which the Commitment is reduced and (z) the Maturity Date;
(d)    for purposes of determining the amount of cash collateral required by any
Person under this Agreement, each of (i) the date of the deposit of such cash
collateral, (ii) the date of an extension, expiration, termination or change in
the face amount of a Non-Dollar LC, (iii) the date of any payment by the Issuing
Bank in respect of a drawing under a Non-Dollar LC, (iv) the last day of each
calendar month and (v) any other date specified by the applicable Issuing Bank;
and
(e)    for purposes of determining the Revolving Credit Exposure under Section
2.26, the last Business Day of any calendar month or any other Business Day
specified by the Administrative Agent or the Required Lenders.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.10.


23



--------------------------------------------------------------------------------

        


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom, the Swiss State Secretariat for Economic Affairs (“SECO”) or
other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission of the United State of
America.
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any Guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.
“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (g) the
successors and assigns of each of the foregoing.
“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement (including any and all supplements, amendments or other modifications
thereto), dated as of June 29, 2016, among the Loan Parties and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, substantially in the form attached as Exhibit D, and any other
pledge or security agreement entered into after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document)
or any other Person for the benefit of the Administrative Agent and the other
Secured Parties.
“Senior Secured Indebtedness” means, at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Restricted Subsidiaries other than
unsecured Indebtedness.


24



--------------------------------------------------------------------------------

        


“Solvent” means, when used with respect to the Borrower and its Restricted
Subsidiaries (on a consolidated basis), that at the time of determination:
(i)    the fair value of their consolidated assets (both at fair valuation and
at present fair saleable value) is equal to or in excess of the total amount of
their consolidated liabilities, including without limitation contingent
liabilities;
(ii)    they are then able and presently have a reasonable basis to expect to be
able to pay their consolidated debts as they become absolute and matured; and
(iii)    they shall not have unreasonably small capital with which to carry on
their business consistent with past practices as of the Effective Date.
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which would reasonably be expected to become an actual or
matured liability.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by JPMorgan as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. (local time) on the date two
Business Days prior to the date as of which the foreign exchange computation is
made.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


25



--------------------------------------------------------------------------------

        


“Subsidiary” means any subsidiary of the Borrower; provided that the term
“Subsidiary” shall not include any subsidiary of the Borrower that is a
subsidiary solely because it is a Variable Interest Entity.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder with a Lender or an Affiliate of a Lender, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


26



--------------------------------------------------------------------------------

        


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unrestricted Cash” means all cash and cash equivalents of the Borrower and its
Restricted Subsidiaries at such time that are not subject to any pledge, Lien or
control agreement (excluding Liens in favor of the Administrative Agent for the
benefit of the Secured Parties and Liens permitted under clause (f) of Section
6.02 or clause (a) of the definition of “Permitted Encumbrances”). For the
avoidance of doubt, the amount of cash and cash equivalents that shall cease to
qualify as “Unrestricted Cash” shall not be more than the maximum amount of the
obligations to which such Lien relates.
“Unrestricted Subsidiary” means at any time (a) any Subsidiary of the Borrower
designated by the Borrower as an Unrestricted Subsidiary pursuant to Section
6.12 subsequent to the Effective Date and (b) any Subsidiary of an Unrestricted
Subsidiary.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S.” means the United States of America.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Variable Interest Entity” means any corporation, partnership, limited
partnership, limited liability company, limited liability partnership or other
entity that is consolidated under GAAP because the Borrower or a Restricted
Subsidiary is considered the primary beneficiary of such entity in accordance
with GAAP. For the avoidance of doubt, Groupon Live, LLC shall constitute a
Variable Interest Entity for the purposes of this definition.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means each Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or


27



--------------------------------------------------------------------------------

        


by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided, further
that any obligations relating to a lease that was accounted for by the Borrower
or any of its Subsidiaries in accordance with GAAP as an operating lease as of
the Effective Date and any operating lease entered into after the Effective Date
by the Borrower or any of its Subsidiaries


28



--------------------------------------------------------------------------------

        


that would under GAAP as in effect on the Effective Date have been accounted for
as an operating lease shall be accounted for as obligations relating to an
operating lease and not as Capital Lease Obligations. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.
SECTION 1.05    Pro Forma Basis. All pro forma computations required to be made
hereunder giving effect to any material disposition, Permitted Acquisition,
designation or issuance, incurrence or assumption of Indebtedness shall be
calculated after giving pro forma effect thereto immediately after giving effect
to such Permitted Acquisition, material disposition, designation or issuance,
incurrence or assumption of Indebtedness (and to any other such transaction
consummated since the first day of the period for which such pro forma
computation is being made and on or prior to the date of such computation) as if
such transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 3.04(a) or
Section 5.01. If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any agreement in connection with any
Swap Agreement applicable to such Indebtedness).
SECTION 1.06    Allocation of Loans and Percentages at the Effective Time.
(a)    The Borrower and each Lender agree that, effective at the Effective Time,
(i) this Agreement shall amend and restate in its entirety the Existing Credit
Agreement and (ii) the outstanding Loans thereunder (and the participations in
Letters of Credit and Swingline Loans thereunder), shall be allocated among the
Lenders in accordance with their respective Applicable Percentages.
(b)    To facilitate the allocation described in clause (a), at the Effective
Time, (i) all “Revolving Loans” under the Existing Credit Agreement (“Existing
Loans”) shall be deemed to be Revolving Loans hereunder, (ii) each Lender which
is a party to the Existing Credit Agreement (an “Existing Lender”) shall
transfer to the Administrative Agent an amount equal to the excess, if any, of
such Lender’s pro rata share (according to its Applicable Percentage) of the
outstanding Revolving Loans hereunder (including any Revolving Loans made at the
Effective Time) over the amount of all of such Lender’s Existing Loans, (iii)
each Lender which is not a party to the Existing Credit Agreement shall transfer
to the Administrative Agent an amount equal to such Lender’s pro rata share
(according to its Applicable Percentage) of the outstanding Revolving Loans
hereunder (including any Revolving Loans made at the Effective Time), (iv) the
Administrative Agent shall apply the funds received from the Lenders pursuant to
clauses (ii) and (iii), first, on behalf of the Lenders (pro rata according to
the amount of the applicable Existing Loans each is required to purchase to
achieve the allocation described in clause (a)), to purchase from each Existing
Lender which has Existing Loans in excess of such Lender’s pro


29



--------------------------------------------------------------------------------

        


rata share (according to its Applicable Percentage) of the outstanding Revolving
Loans hereunder (including any Revolving Loans made at the Effective Time), a
portion of such Existing Loans equal to such excess, second, to pay to each
Existing Lender all interest, fees and other amounts (including amounts payable
pursuant to Section 2.16 of the Existing Credit Agreement, assuming for such
purpose that the Existing Loans were prepaid rather than allocated at the
Effective Time) owed to such Existing Lender under the Existing Credit Agreement
(whether or not otherwise then due) and, third, as the Borrower shall direct,
and (v) all Revolving Loans shall commence new Interest Periods in accordance
with elections made by the Borrower at least three Business Days prior to the
date of the Effective Time pursuant to the procedures applicable to conversions
and continuations set forth in Section 2.08 (all as if the Existing Loans were
continued or converted at the Effective Time). To the extent the Borrower fails
to make a timely election pursuant to clause (v) of the preceding sentence with
respect to any Revolving Loans, such Loans shall be ABR Loans.
ARTICLE II
    

The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans in Dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02    Loans and Borrowings.
(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000


30



--------------------------------------------------------------------------------

        


and not less than $500,000; provided that an ABR Revolving Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 10 Eurodollar Revolving Borrowings
outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent (a) in the case of a Eurodollar Borrowing,
not later than 3:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing (or such later date as the Administrative Agent
may agree in the case of a Eurodollar Borrowing to be made on the Effective
Date) or (b) in the case of an ABR Borrowing, not later than 12:00 p.m., New
York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile or a communications through Electronic
System to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
SECTION 2.04    Effect of Incomplete Borrowing Notice. If no election as to the
Type of Revolving Borrowing is specified, then the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurodollar Revolving Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with


31



--------------------------------------------------------------------------------

        


this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.05    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender may, in its sole discretion, make Swingline Loans in Dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $30,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by facsimile) or through
Electronic System, if arrangements for doing so have been approved by the
Administrative Agent, not later than 3:00 p.m., New York City time, on the day
of a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower to the extent
the Swingline Lender elects to make such Swingline Loan, by means of a credit to
the general deposit account of the Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the applicable
Issuing Bank) by 5:00 p.m., New York City time, on the requested date of such
Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this clause (c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this clause (c) by wire transfer
of immediately available funds, in the same manner as provided in Section 2.07
with respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the


32



--------------------------------------------------------------------------------

        


Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
clause (c), and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this clause (c) and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this clause (c) shall not relieve
the Borrower of any default in the payment thereof.
SECTION 2.06    Letters of Credit.
(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of standby letters of credit hereunder (collectively
with the Existing Letters of Credit, each a “Letter of Credit”) in Dollars and
Available Currencies as the applicant thereof may request for the support of its
or its Restricted Subsidiaries’ obligations, in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made to any Person (i) to fund any activity or
business of or with any Sanctioned Person, or in any country or territory, that
at the time of such funding is the subject of any Sanctions or (ii) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit through Electronic System, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with clause (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the


33



--------------------------------------------------------------------------------

        


applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on the applicable Issuing Bank’s standard form in connection with
any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the LC Exposure shall not exceed $45,000,000 and (ii) the sum of the total
Revolving Credit Exposures shall not exceed the total Commitments.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of (i)
the date one year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in clause (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this clause (d) in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the applicable Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in a Dollar Equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swingline Loan. In the case of a Non-Dollar LC, the Borrower shall reimburse
such LC Disbursement in the currency of such Non-Dollar LC. If


34



--------------------------------------------------------------------------------

        


the Borrower fails to make such payment when due then (x) in the case of
Non-Dollar LCs, such reimbursement obligation shall automatically be
re-denominated into Dollars in the amount necessary to permit the Administrative
Agent, in accordance with its normal banking procedures, to purchase on such
date the amount of the Available Currency then due (determined by reference to
the Spot Rate and including all transaction costs and expenses) to pay in full
such reimbursement obligation in the Available Currency and (y) in the case of
all Letters of Credit, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this clause (e), the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this clause (e) to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this clause (e) to reimburse an applicable Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by an applicable Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by


35



--------------------------------------------------------------------------------

        


such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
(g)    Disbursement Procedures. Each applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.
(h)    Interim Interest. If an applicable Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable at the rate
per annum then applicable to ABR Revolving Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to clause (e) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
clause (h) shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
clause (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Replacement of an Issuing Bank.
(i)    An Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (x) the successor Issuing Bank shall
have all the rights and obligations of the applicable Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (y)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all


36



--------------------------------------------------------------------------------

        


previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
the Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with Section
2.06(i)(i) above.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
clause (j), the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 103% of the amount of the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in such account and all assets on
deposit or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Banks
for LC Disbursements for which they have not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
(k)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit shall be the Dollar Equivalent of the stated amount of
such Letter of Credit at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such


37



--------------------------------------------------------------------------------

        


Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at the time of determination.
SECTION 2.07    Funding of Borrowings.
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof solely by wire transfer of immediately available funds by 3:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the funds so received in the aforesaid account of the Administrative
Agent to an account of the Borrower maintained with the Administrative Agent in
New York City or such other account of the Borrower designated by the Borrower
in the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.08    Interest Elections.
(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.


38



--------------------------------------------------------------------------------

        


(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone or through Electronic
System, if arrangements for doing so have been approved by the Administrative
Agent, by the time that a Borrowing Request would be required under Section 2.03
if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, Electronic System or fax to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a


39



--------------------------------------------------------------------------------

        


Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.
SECTION 2.09    Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is not less than $1,000,000 and integral multiples thereof and (ii)
the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under clause (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
SECTION 2.10    Repayment of Loans; Evidence of Debt.
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due


40



--------------------------------------------------------------------------------

        


and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to clause (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
SECTION 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with clause (b) of this Section.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Revolving Borrowing, not later than 3:00
p.m., New York City time, one Business Day before the date of prepayment or (ii)
in the case of prepayment of an ABR Revolving Borrowing or a Swingline Loan, not
later than 3:00 p.m., New York City time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.
SECTION 2.12    Fees.


41



--------------------------------------------------------------------------------

        


(a)    The Borrower agrees to pay to the Administrative Agent a commitment fee
for the account of each Revolving Lender, which shall accrue at the Applicable
Rate on the daily amount of the undrawn portion of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Lenders’ Commitments terminate. Accrued commitment fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). It
is understood and agreed that any Lender’s Swingline Exposure shall not be
deemed to be a component of the Revolving Credit Exposure for purposes of
calculating the commitment fee.
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each applicable Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this clause (b) shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid in Dollars and on the dates due,
in immediately available funds, to the Administrative Agent (or to the
applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.
SECTION 2.13    Interest.


42



--------------------------------------------------------------------------------

        


(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in clauses (a) and (b) of
this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in clause (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
clause (d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


43



--------------------------------------------------------------------------------

        


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
SECTION 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or (iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing


44



--------------------------------------------------------------------------------

        


Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in clause (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (e) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to


45



--------------------------------------------------------------------------------

        


the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.
SECTION 2.17    Payments Free of Taxes.
(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, if
any, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable


46



--------------------------------------------------------------------------------

        


or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
(f)    Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments


47



--------------------------------------------------------------------------------

        


of interest under any Loan Document, an executed IRS Form W-8BEN or, if
applicable, W-8BEN-E establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or, if applicable, W-8BEN-E establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    an executed IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or, if applicable, W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or, if
applicable, W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA


48



--------------------------------------------------------------------------------

        


(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause (g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


49



--------------------------------------------------------------------------------

        


(h)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this clause (c) shall not be construed to


50



--------------------------------------------------------------------------------

        


apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this clause (c) shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or (ii)
hold such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable


51



--------------------------------------------------------------------------------

        


costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and if a Commitment is being assigned, the Issuing
Banks), which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02 or under any other Loan Document);
provided, that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s


52



--------------------------------------------------------------------------------

        


Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
2.20(c), and participating interests in any newly made Swingline Loan or any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the applicable Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and such
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the


53



--------------------------------------------------------------------------------

        


Swingline Lender or such Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or such Issuing Bank, as the case may be, to defease any risk
to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the applicable Issuing Banks each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
SECTION 2.21    Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.
SECTION 2.22    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party shall deliver to the Administrative Agent, promptly after entering into
such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In furtherance of that requirement, each
such Lender or Affiliate thereof shall furnish the Administrative Agent, from
time to time after a significant change therein or upon a request therefor, a
summary of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations. The most recent information provided
to the Administrative Agent shall be used in determining which tier of the
waterfall, contained in Article VIII, in which such Banking Services Obligations
and/or Swap Agreement Obligations will be placed.
SECTION 2.23    Increase in Revolving Commitment.
(a)    The Borrower shall have the right to increase the Commitments (each such
increase, an “Incremental Revolving Commitment”) by obtaining additional
Commitments, either from one or more of the Lenders or another lending
institution, provided that (i) any such


54



--------------------------------------------------------------------------------

        


request for an increase shall be in a minimum amount of $25,000,000, (ii) after
giving effect thereto, the sum of the total of the additional Commitments (for
all such requests, together with all requests for term loans pursuant to
Section 2.24) does not exceed $150,000,000, (iii) the Administrative Agent, the
Swingline Lender and Issuing Bank have approved the identity of any such new
Lender, such approvals not to be unreasonably withheld, (iv) any such new Lender
assumes all of the rights and obligations of a “Lender” hereunder, and (v) the
procedures described in this Section 2.23 have been satisfied. Nothing contained
in this Section 2.23 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder at any
time.
(b)    Any amendment hereto for such an increase shall be in form and substance
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrower and each Lender being added
or increasing their Commitment. As a condition precedent to such increase, the
Borrower shall deliver to the Administrative Agent (i) a certificate the
Borrower signed by an authorized officer of the Borrower (A) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (B) certifying that, before and after giving effect to such
increase or addition, (1) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects (except to the extent that such representations and warranties (x)
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date or (y) are already qualified as
to materiality or by reference to Material Adverse Effect, in which case they
shall be true and correct in all respects), (2) no Default exists and (3) the
Borrower is in compliance (on a pro forma basis) with the covenants contained in
Section 6.11 and (ii) legal opinions and documents consistent with those
delivered on the Effective Date, to the extent requested by the Administrative
Agent.
(c)    On the effective date of any such increase, (i) any Lender increasing
(or, in the case of any newly added Lender, extending) its Commitment shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase or addition and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its revised Applicable Percentage of such outstanding Revolving
Loans, and the Administrative Agent shall make such other adjustments among the
Lenders with respect to the Revolving Loans then outstanding and amounts of
principal, interest, commitment fees and other amounts paid or payable with
respect thereto as shall be necessary, in the opinion of the Administrative
Agent, in order to effect such reallocation and (ii)  the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase (or addition) in the Revolving Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if


55



--------------------------------------------------------------------------------

        


the deemed payment occurs other than on the last day of the related Interest
Periods. Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise
Schedule 2.01 to reflect such increase and shall distribute such revised
Schedule 2.01 to each of the Lenders and the Borrower, whereupon such revised
Schedule 2.01 shall replace the old Schedule 2.01 and become part of this
Agreement.
SECTION 2.24    Request for New Term Facility.
(a)    The Borrower shall have the right to add one or more new term loan
facilities hereunder (each such facility, a “New Term Facility”) by obtaining
commitments (the “New Term Commitments”), either from one or more of the Lenders
or another lending institution (the “New Term Lenders”; and each new term loan
to be made under a New Term Commitment, a “New Term Loan”), provided that (i)
any such request shall be in a minimum amount of $25,000,000, (ii) after giving
effect thereto, the sum of the total of the New Term Facilities (for all such
requests, together with all requests for additional Commitments pursuant to
Section 2.23) does not exceed $150,000,000, (iii) the Administrative Agent has
approved the identity of any such new Lender, such approval not to be
unreasonably withheld, (iv) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (v) the procedures described in this
Section 2.24 have been satisfied. Nothing contained in this Section 2.24 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to agree to a New Term Commitment hereunder at any time
(b)    The Administrative Agent and the Borrower shall determine the effective
date for each New Term Commitment pursuant to this Section (each, a “New Term
Loan Effective Date”) and, if applicable, the final allocation of such New Term
Commitment among the Persons providing the commitments thereunder.
(c)    In order to effect each New Term Commitment, the Borrower, the applicable
New Term Lender(s) and the Administrative Agent (but no other Lenders or
Persons) shall enter into one or more joinder agreements, each in form and
substance satisfactory to the Borrower and the Administrative Agent, pursuant to
which the applicable New Term Lender(s) will provide such New Term Commitment.
(d)    All New Term Loans will rank pari passu in right of payment with all
other Loans. The terms and provisions applicable to the New Term Loans and the
New Term Commitments shall be as set forth in this Section; provided that
(i) the final maturity, amortization schedule and interest rate applicable to
the New Term Loans shall be as agreed between the applicable New Term Lender(s)
and the Borrower and set forth in the applicable joinder agreement(s); and
(ii) the applicable maturity date of such New Term Loan shall be no shorter than
the Maturity Date.
(e)    Notwithstanding anything herein to the contrary, this Agreement and the
other Loan Documents may be amended to effect such changes as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section (including, as to any New Term Facility, with respect
to the final maturity and amortization schedule thereof, the interest rate
thereon and the treatment thereof for purposes of prepayments and voting), which


56



--------------------------------------------------------------------------------

        


amendment (which may be incorporated into the applicable joinder agreement(s))
shall be executed by the Borrower, the Administrative Agent and the applicable
New Term Lender(s) (but not any other Lenders). As a condition precedent to any
New Term Loans, the Borrower shall deliver to the Administrative Agent (i) a
certificate of each Loan Party signed by an authorized officer of the Borrower
(A) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to the New Term Facility, and (B) certifying that, before and
after giving effect to such increase or addition, (1) the representations and
warranties contained in Article III and the other Loan Documents are true and
correct in all material respects (except to the extent that such representations
and warranties (x) specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date or (y) are
already qualified as to materiality or by reference to Material Adverse Effect,
in which case they shall be true and correct in all respects), (2) no Default
exists and (3) the Borrower is in compliance (on a pro forma basis) with the
covenants contained in Section 6.11 and (ii) legal opinions and documents
consistent with those delivered on the Effective Date, to the extent requested
by the Administrative Agent.
(f)    On each New Term Effective Date, each New Term Lender with a New Term
Commitment shall make a New Term Loan to the Borrower in the amount of such
commitment pursuant to this Section and otherwise in accordance with this
Agreement and the applicable joinder agreement. Within a reasonable time after
such New Term Loan Effective Date, the Administrative Agent shall provide notice
thereof to the Borrower and the Lenders.
SECTION 2.25    Exchange Rates. The Administrative Agent or the Issuing Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Non-Dollar LCs. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.
SECTION 2.26    Currency Exchange Fluctuations. If on any Revaluation Date the
Administrative Agent shall have determined that the then outstanding Dollar
Equivalent principal amount of the total Revolving Credit Exposures exceeds the
total Commitment due to a change in applicable rates of exchange between
Dollars, on the one hand, and any Available Currency, on the other hand, then
the Administrative Agent may (or, at the request of the Required Lenders, shall)
give notice to the Borrower that a prepayment is required under this Section
2.26, the Borrower shall make prepayments of Revolving Loans or cash
collateralize Letters of Credit such that, after giving effect to such
prepayment, the total Revolving Credit Exposures will not exceed the total
Commitment.
ARTICLE III
    

Representations and Warranties
The Borrower represents and warrants to the Lenders that:


57



--------------------------------------------------------------------------------

        


SECTION 3.01    Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized and validly existing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
carry on its business as now conducted. Each of the Borrower, the other Loan
Parties and (except as would not reasonably be expected to result in a Material
Adverse Effect, individually or in the aggregate) each of the Borrower’s other
Restricted Subsidiaries is in good standing in the jurisdiction of its
organization. Except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, each of the Borrower and its Restricted Subsidiaries is qualified to do
business in, and is in good standing in, every other jurisdiction where such
qualification is required.
SECTION 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Collateral Documents, (b) will not violate
any applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Restricted Subsidiaries or any order of
any Governmental Authority, (c) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon the Borrower
or any of its Restricted Subsidiaries or any of their respective assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Restricted Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries except Liens created pursuant to the Loan Documents.
SECTION 3.04    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders its annual report on
Form 10-K, which contains the Borrower’s consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2015 reported on by Ernst & Young LLP,
independent public accountants, and (ii) its quarterly report on Form 10-Q,
which contains the Borrower’s consolidated balance sheet and statements of
income, stockholders equity and cash flows as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2016, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.


58



--------------------------------------------------------------------------------

        


(b)    No event or circumstance shall have occurred since December 31, 2015
that, individually or in the aggregate, constitutes or would reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.05    Properties.
(a) As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by any Loan Party. Each of
such leases and subleases is valid and enforceable in accordance with its terms
and is in full force and effect, except (other than with respect to any lease or
sublease relating to (i) the Borrower’s headquarters or (ii) the U.S. data
center in Santa Clara, California where the websites of the Borrower and its
Subsidiaries are hosted) where the failure to be valid, enforceable and in full
force and effect would not reasonably be expected to result in a Material
Adverse Effect. No material default by any Loan Party exists under any lease or
sublease relating to (i) the Borrower’s headquarters or (ii) the U.S. data
center in Santa Clara, California where the websites of the Borrower and its
Subsidiaries are hosted and no default by any Loan Party exists with respect to
any other lease or sublease that would reasonably be expected to result in a
Material Adverse Effect. Each of the Loan Parties and each of its Restricted
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all of its real and personal property material to its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their current
uses, free of all Liens other than those permitted by Section 6.02.
(b)    Each of the Borrower and its Restricted Subsidiaries owns, or is licensed
to use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries (i) that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any Loan Document or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Restricted Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.


59



--------------------------------------------------------------------------------

        


SECTION 3.07    Compliance with Laws and Agreements. Each of the Borrower and
its Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
SECTION 3.08    Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is required to register as an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.
SECTION 3.09    Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Federal and state income tax returns, and
all other material state, provincial and local tax returns and reports required
to have been filed and has paid or caused to be paid all material Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or (b)
to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $40,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $40,000,000 the fair
market value of the assets of all such underfunded Plans.
SECTION 3.11    Disclosure. As of the Effective Date and except as disclosed in
the Borrower’s Form 10-Q filed with the SEC for the quarterly period ending
March 31, 2016, the Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Restricted Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by
the Loan Parties to the Administrative Agent or any Lender for use in connection
with the negotiation of any of the Loan Documents or delivered hereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, contains as of the date of such report, statement, certificate,
information or Information Memorandum any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under


60



--------------------------------------------------------------------------------

        


which they were made, not misleading; provided that, with respect to projected
financial information or other forward-looking information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions and estimates believed to be reasonable at the time, it being
recognized by the Administrative Agent and the Lenders that such projections or
other forward-looking information as they relate to future events are subject to
significant uncertainties, many of which are beyond the control of the Borrower
and not to be viewed as fact and that actual results during the period or
periods covered by such projections or other forward-looking information may
differ from the projected results set forth therein by a material amount.
SECTION 3.12    Insurance. Schedule 3.12 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date. As of the Effective Date, the properties of the Borrower and its
Restricted Subsidiaries are insured by insurance maintained by or on behalf of
the Loan Parties and their Restricted Subsidiaries in an amount believed in good
faith by the Borrower to be adequate and customary for companies engaged in the
same or similar businesses operating in the same or similar locations.
SECTION 3.13    Capitalization and Subsidiaries. Schedule 3.13 sets forth as of
the Effective Date, with respect to the Borrower and each Subsidiary (a) a
correct and complete list of its name and relationship to the Borrower of each
Subsidiary, and (b) the type of entity, its jurisdiction of organization and the
percentage of its capital stock or other ownership interests owned by Borrower
or other Subsidiaries. All of the issued and outstanding Equity Interests owned
by any Loan Party have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.
SECTION 3.14    Security Interest in Collateral. The Security Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Security Agreement, when stock certificates representing
such Pledged Stock are delivered to the Administrative Agent (together with
properly completed and signed stock powers or endorsements), and in the case of
the other Collateral described in the Security Agreement, when financing
statements and other filings specified in Schedule 3.14 in appropriate form are
filed in the offices specified on Schedule 3.14 together with payment of any
filing or recordation fees, or, with respect to after-acquired property, when
the requirements set forth in Section 5.09 have been complied with, the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof (except for registration of and application for intellectual
property filed outside the United States) to the extent such Lien can be
perfected by the filing of financing statements under the applicable UCC, as
security for the Secured Obligations, in each case prior and superior in right
to any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 6.02, and in the case of Collateral constituting
Pledged Stock, inchoate Liens arising by operation of law), in each case, to the
extent required by the Security Agreement.


61



--------------------------------------------------------------------------------

        


SECTION 3.15    Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
SECTION 3.16    No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.08.
SECTION 3.17    Anti-Corruption and Anti-Money Laundering Laws; and Sanctions.
The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Restricted Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Restricted Subsidiaries and
their respective directors and officers and to the knowledge of the Borrower,
their respective employees and agents, are in compliance with Anti-Corruption
Laws, applicable anti-money laundering Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or any of their
respective directors or officers or (b) to the knowledge of the Borrower, any
agent or employee of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement or the other Loan
Documents will violate Anti-Corruption Laws or applicable Sanctions.
SECTION 3.18    Solvency. As of the Effective Date, after giving effect to (i)
the transactions contemplated by this Agreement and the other Loan Documents,
and (ii) the payment and accrual of all transaction costs with respect to the
foregoing, Borrower and its Restricted Subsidiaries taken as a whole are
Solvent.
SECTION 3.19    Labor Matters. There are no existing or threatened strikes,
lockouts or other labor disputes involving any Loan Party that singly or in the
aggregate would reasonably be expected to have a Material Adverse Effect.
SECTION 3.20    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV
    

Conditions
SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on (and at the time at (the “Effective Time”)) which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (i) a
counterpart of this Agreement signed on behalf of each party hereto, (ii) duly
executed copies of the other Loan Documents and such other certificates,
documents, instruments and agreements as the Required


62



--------------------------------------------------------------------------------

        


Lenders shall reasonably request in connection with the transactions
contemplated by this Agreement and the other Loan Documents, including any
promissory notes requested by a Lender pursuant to Section 2.10 payable to each
such requesting Lender.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Winston & Strawn LLP, counsel for the Borrower, covering the Loan
Documents and such other matters relating to the Loan Parties or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(c)
    The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the Financial Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which it is a party, and (C)
contain appropriate attachments, including the charter, articles or certificate
of organization or incorporation of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its bylaws or operating, management or partnership agreement, or
other organizational or governing documents, and (ii) a long form good standing
certificate for each Loan Party from its jurisdiction of organization.
(d)    The Administrative Agent shall have received certified copies of all
documents evidencing any necessary consents and governmental approvals (if any)
required for the execution, delivery and performance by each Loan Party of the
documents referred to in this Section 4.01.
(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
clauses (a) and (b) of Section 4.02.
(f)    The Administrative Agent shall have received the results of a recent lien
search in the jurisdiction of organization of each Loan Party and each
jurisdiction where assets of the Loan Parties are located, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation reasonably satisfactory to
the Administrative Agent.
(g)    The Administrative Agent shall have received (i) the certificates
representing the Equity Interests pledged pursuant to the Security Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.


63



--------------------------------------------------------------------------------

        


(h)    Each document (including any Uniform Commercial Code financing
statement) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, shall be
in proper form for filing, registration or recordation.
(i)    The Administrative Agent shall have received evidence of insurance
coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.05
of this Agreement.
(j)    The Lenders shall have received (i) the Borrower’s annual reports on Form
10-K for the fiscal years ended December 31, 2014 and 2015, (ii) the Borrower’s
quarterly report filed on Form 10-Q, which contains the Borrower’s unaudited
interim consolidated financial statements for the fiscal quarter ended March 31,
2016, and such financial statements shall not, in the reasonable judgment of the
Administrative Agent, reflect any material adverse change in the consolidated
financial condition of the Borrower, as reflected in the audited, consolidated
financial statements described in clause (i) of this paragraph and (iii)
satisfactory Projections of the Borrower through fiscal year 2019.
(k)    The Administrative Agent and Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including USA PATRIOT Act, to the extent requested at least ten
days prior to the Effective Date, and a properly completed and signed IRS Form
W-8 or W-9, as applicable, for each Loan Party.
(l)    The Administrative Agent shall have received such other documents as the
Administrative Agent, any Issuing Bank, any Lender or their respective counsel
may have reasonably requested.
(m)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable and documented out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the applicable Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to


64



--------------------------------------------------------------------------------

        


be true and correct in all material respects only as of such specified date, and
that any representation or warranty which is subject to any materiality
qualifier shall be required to be true and correct in all respects).
(b)    Before and after giving effect to such Borrowing, or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of this Section.
ARTICLE V
    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (unless the LC
Exposure related thereto has been cash collateralized or a back up standby
Letter of Credit satisfactory to the Administrative Agent and the applicable
Issuing Bank is in place), in each case, without any pending draw, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 5.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within 70 days after the end of each fiscal year of the Borrower, its
audited consolidated (and if, during such year, the Borrower had any
Unrestricted Subsidiaries, unaudited consolidating financial statements of the
Restricted Subsidiaries, taken as a whole) balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year. The consolidated financial statements shall be reported on
by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such audited consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries in accordance with GAAP consistently
applied;
(b)    within 55 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its unaudited consolidated (and if, during
such quarter, the Borrower had any Unrestricted Subsidiaries, consolidating
balance sheet and income statement of the Restricted Subsidiaries, taken as a
whole, within 75 days after the end of such quarter) balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each


65



--------------------------------------------------------------------------------

        


case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.11 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
(d)    as soon as available, but in any event no later than 60 days after the
end of each fiscal year of the Borrower (or such later date as the
Administrative Agent may agree), a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and cash flow statement)
of the Borrower and its Restricted Subsidiaries for each quarter of the upcoming
fiscal year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent;
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(e) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System. Upon
the request of the Administrative Agent, the Borrower shall provide paper copies
of the compliance certificates required by Section 5.01(c) to the Administrative
Agent.
SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;


66



--------------------------------------------------------------------------------

        


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that would reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Restricted Subsidiaries in an aggregate amount
exceeding $10,000,000; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any disposition, merger, consolidation, liquidation or dissolution permitted
under Sections 6.03 or 6.09.
SECTION 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay or discharge all Material Indebtedness
and all material Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Loan Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations. The Borrower will
furnish to the Lenders, upon request of the Administrative Agent, but no less
frequently than annually, information in reasonable detail as to the insurance
so maintained.
SECTION 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its


67



--------------------------------------------------------------------------------

        


books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided, however, that so long as no Event of Default
has occurred and is continuing, (a) such inspections shall be coordinated
through the Administrative Agent so that not more than two such inspections
described in this Section 5.06 shall occur in any fiscal year and (b) the
Borrower shall have no obligation to reimburse the Administrative Agent for the
costs or expenses of more than one such inspection described in this Section
5.06 in any fiscal year.
SECTION 5.07    Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property
(including, without limitation, Environmental Laws), except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws, applicable anti-money laundering Laws and applicable
Sanctions.
SECTION 5.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for the general corporate purposes (including share
repurchases and Permitted Acquisitions) of the Borrower and its Restricted
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only in support of the foregoing purposes.
SECTION 5.09    Additional Collateral; Further Assurances.
(a)    No later than 30 days after the formation or acquisition thereof, subject
to applicable law, the Borrower will cause each of its Material Subsidiaries
formed or acquired after the date of this Agreement to become a Loan Party by
executing a joinder agreement to each applicable Loan Document, including the
Guaranty and the Security Agreement. Upon execution and delivery thereof, each
such Person (i) shall automatically become a Guarantor hereunder and thereupon
shall have all of the rights, benefits, duties, and obligations in such capacity
under the Loan Documents and (ii) will grant Liens to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties, to
the extent required under the Security Agreement.
(b)    Notwithstanding the foregoing or anything to the contrary in any Loan
Document, (i) no Foreign Subsidiary shall be required to issue any guaranty or
grant a security interest in any collateral and (ii) no Loan Party shall be
required to pledge more than 65% of the voting stock (within the meaning of
Section 1.956-2(c)(2) of the United States Treasury Regulations) of any Foreign
Subsidiary.
(c)    Without limiting the foregoing, the Borrower will, and will cause each
other Loan Party to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages,


68



--------------------------------------------------------------------------------

        


deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Borrower.
SECTION 5.10    Additional Covenants. If at any time the Borrower shall enter
into or be a party to any instrument or agreement, including all such
instruments or agreements in existence as of the date hereof and all such
instruments or agreements entered into after the date hereof, relating to or
amending any provisions applicable to any of its obligations for borrowed money
which in the aggregate exceeds $70,000,000, which includes any material negative
covenants or defaults not substantially provided for in this Agreement or more
favorable to the lender or lenders thereunder than those provided for in this
Agreement, then the terms of this Agreement shall, without any further action on
the part of the Borrower or any Lender, be deemed to be amended automatically to
include each such covenant or default contained in such agreement. The Borrower
further covenants to promptly execute and deliver at its expense, an amendment
to this Agreement in form and substance satisfactory to the Borrower and the
Administrative Agent evidencing the amendment of this Agreement to include such
covenant or default, provided that the execution and delivery of such amendment
shall not be a precondition to the effectiveness of such amendment as provided
for in this Section 5.10, but shall merely be for the convenience of the parties
hereto.
ARTICLE VI
    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (unless the LC Exposure related
thereto has been cash collateralized or a back up standby letter of credit
satisfactory to the Administrative Agent and the applicable Issuing Bank is in
place), in each case, without any pending draw, and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)    the Secured Obligations;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
(c)    Indebtedness in the form of earn-out obligations required to be set forth
on a balance sheet prepared in accordance with GAAP; provided that such
Indebtedness does not exceed $50,000,000 at any time outstanding;


69



--------------------------------------------------------------------------------

        


(d)    Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (i) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to the Borrower or any other Loan Party shall be subject to Section 6.04
and (ii) Indebtedness of any Loan Party to any Restricted Subsidiary that is not
a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;
(e)    Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary
and by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees by the Borrower or any other
Loan Party of Indebtedness of any Restricted Subsidiary that is not a Loan Party
shall be subject to Section 6.04 and (iii) to the extent that the Indebtedness
so Guaranteed is subordinated, Guarantees permitted under this clause (e) shall
be subordinated to the Secured Obligations on the same terms as the Indebtedness
so Guaranteed is subordinated to the Secured Obligations;
(f)    Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (f) shall not exceed $100,000,000 at any
time outstanding;
(g)    Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit;
(h)    Indebtedness of the Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;
(i)    Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of workers’ compensation claims, self-insurance obligations, customs,
performance, bid and surety bonds and completion guaranties, in each case in the
ordinary course of business;
(j)    bank guaranties issued for the account of the Borrower or any of its
Restricted Subsidiaries, so long as the sum of (i) the aggregate undrawn face
amount thereof, (ii) any unreimbursed obligations in respect thereof and (iii)
the aggregate amount of pledges and deposits made pursuant to Section 6.02(i) in
respect thereof shall not exceed $25,000,000 at any time outstanding;
(k)    Swap Agreement Obligations of the Borrower or any of its Restricted
Subsidiaries permitted under Section 6.05; and


70



--------------------------------------------------------------------------------

        


(l)    Indebtedness (including Guarantees) of the Borrower and the Restricted
Subsidiaries so long as, both before and immediately after giving effect to the
incurrence of such Indebtedness, the Borrower is in pro forma compliance with
the Funded Indebtedness to EBITDA Ratio; provided that, notwithstanding the
foregoing, the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Loan Parties incurred in reliance on this clause (l)
shall not at any time exceed the greater of (i) $100,000,000 and (ii) 5.0% of
the consolidated total assets of the Borrower and its Subsidiaries (based upon
and as of the date of delivery of the most recent consolidated financial
statements of the Borrower furnished pursuant to Section 3.04(a) or
Section 5.01, as applicable).
SECTION 6.02    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary (including for the avoidance of doubt in
respect of Capital Lease Obligations); provided that (i) such security interests
secure Indebtedness permitted by clause (f) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;


71



--------------------------------------------------------------------------------

        


(f)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any other Loan Party, in each case granted in the
ordinary course of business or arising by operation of law in favor of the bank
or banks with which such accounts are maintained, securing amounts owing to such
bank or banks; provided that such deposit accounts and the funds on deposit
therein are not established or deposited for the purpose of providing collateral
for any Indebtedness;
(j)    Liens arising out of Sale and Leaseback Transactions permitted by Section
6.10;
(k)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of the Borrower or another Loan Party in respect of Indebtedness owed by
such Restricted Subsidiary;
(l)    Liens securing obligations at no time exceeding 5.0% of the consolidated
total assets of the Borrower and its Restricted Subsidiaries in aggregate
principal amount; and
(m)    transfers of accounts receivables (and rights in respect thereof)
permitted under Section 6.09(g).
SECTION 6.03    Fundamental Changes.
(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets, or all or substantially all of the stock of any of its Restricted
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving entity, (ii) any Person may merge with or into any Restricted
Subsidiary in a transaction in which the surviving entity is or promptly becomes
a Restricted Subsidiary (and if either such Restricted Subsidiary is a
Guarantor, then the surviving entity shall also be or promptly become a
Guarantor), (iii) any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Restricted
Subsidiary, (iv) any Restricted Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders, (v) any Permitted Acquisition otherwise permitted pursuant to Section
6.04 may be completed and (vi) any disposition of assets otherwise permitted
under Section 6.09 may be completed.
(b)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type or having personnel that are related, similar or
otherwise complementary to the businesses conducted by the Borrower and its
Restricted Subsidiaries on the date of execution of this Agreement.
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or


72



--------------------------------------------------------------------------------

        


acquire (including pursuant to any merger with any Person that was not a wholly
owned Restricted Subsidiary prior to such merger) any Investment, except:
(a)    Permitted Investments;
(b)    Permitted Acquisitions;
(c)    Investments (i) by the Borrower and the Restricted Subsidiaries in Equity
Interests in their respective Restricted Subsidiaries or (ii) constituting a
contribution of Equity Interests of a Foreign Subsidiary to a Foreign
Subsidiary, provided that any such Equity Interests held by a Loan Party shall
be pledged pursuant to the Security Agreement (subject to the limitations
applicable to voting stock of a Foreign Subsidiary referred to in Section 5.09);
(d)    loans or advances made by the Borrower to any Restricted Subsidiary and
made by any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary;
(e)    loans or advances made by any Loan Party to any Restricted Subsidiary and
made by any Restricted Subsidiary to a Loan Party or any other Restricted
Subsidiary, provided that any such loans and advances made by a Loan Party shall
be pledged pursuant to the Security Agreement;
(f)    Guarantees constituting Indebtedness permitted by Section 6.01;
(g)    loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business for travel and entertainment expenses,
relocation costs and similar purposes up to a maximum of $3,000,000 in the
aggregate at any one time outstanding;
(h)    Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower or consolidates or merges with the
Borrower or any of the Restricted Subsidiaries (including in connection with a
Permitted Acquisition), so long as such Investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such merger;
(i)    extensions of trade credit in the ordinary course of business and
consistent with past practices;
(j)    prepaid expenses and lease, utility, workers, compensation, performance
and other similar deposits made in the ordinary course of business and
consistent with past practices;
(k)    Investments (including debt obligations) received by the Borrower or any
Restricted Subsidiary in connection with the bankruptcy or reorganization of
suppliers and customers and in good faith settlements of delinquent obligations
of, and other disputes with, customers and suppliers arising in of the ordinary
course of business;
(l)    Investments in existence on the Effective Date and listed on Schedule
6.04;


73



--------------------------------------------------------------------------------

        


(m)    Investments made after the Effective Date in an aggregate amount not
exceeding $25,000,000 at any time outstanding;
(n)    Investments made in connection with any sale, transfer, lease or other
disposition permitted under Section 6.09; and
(o)    Investments (other than hostile Acquisitions) made when the Funded
Indebtedness to EBITDA Ratio, calculated on a pro forma basis, is less than 2.25
to 1.0.
Notwithstanding the foregoing, if the Funded Indebtedness to EBITDA Ratio is
2.25 to 1.0 or more at any time, the aggregate amount of all Investments in,
loans and advances to and Guarantees in respect of the obligations of Restricted
Subsidiaries that are not Loan Parties made by Loan Parties shall not exceed the
total of $50,000,000 in the aggregate during such time; provided that if the
Funded Indebtedness to EBITDA Ratio is 2.25 to 1.0 or more at any time, any such
Investment, loan, advance or Guaranty made during the time the Funded
Indebtedness to EBITDA Ratio was below 2.25 to 1.0 shall be deemed to be
permitted under Section 6.04(o) and any prior Investment, loan, advance or
Guaranty made while the Funded Indebtedness to EBITDA Ratio was previously above
2.25 to 1.0 shall be disregarded for purposes of the calculations made
thereafter under this sentence.
SECTION 6.05    Swap Agreements. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the Borrower or
any Restricted Subsidiary has actual exposure and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary.
SECTION 6.06    Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Restricted Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (c) the
Borrower may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Borrower
and its Restricted Subsidiaries, (d) so long as no Default shall be continuing
or result therefrom the Borrower may make additional Restricted Payments in an
aggregate amount not greater than $200,000,000 from the period from April 4,
2016 through December 31, 2017; provided that the aggregate amount of Restricted
Payments under this clause (d) shall not exceed (i) $100,000,000 in the
aggregate prior to December 31, 2016 and (ii) $50,000,000 per fiscal quarter and
(e) beginning January 1, 2018, so long as no Default shall be continuing or
result therefrom, the Borrower may make additional Restricted Payments either
(i) on an unlimited basis, if at the time of making such Restricted Payment the
Funded Indebtedness to EBITDA Ratio, calculated on a pro forma basis, is less
than to 2.0 to 1.0, (ii) in an aggregate amount not greater than $50,000,000 per
fiscal year, if at the time of making such Restricted Payment the Funded
Indebtedness to EBITDA Ratio, calculated on a pro forma basis, is 2.0 to 1.0 or
more, but less


74



--------------------------------------------------------------------------------

        


than 2.25 to 1.0 or (iii) in an aggregate amount not greater than $20,000,000
per fiscal year, if at the time of making such Restricted Payment the Funded
Indebtedness to EBITDA Ratio, calculated on a pro forma basis, is 2.25 to 1.0 or
more.
SECTION 6.07    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Restricted
Subsidiaries (it being understood that to the extent any such transaction
involves an Affiliate, such portion of the transaction shall be subject to this
Section 6.07), (c) any Restricted Payment permitted by Section 6.06 and (d) any
transactions permitted pursuant to Section 6.03.
SECTION 6.08    Restrictive Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary that is not a Foreign Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary that
is not a Foreign Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or the other
Loan Documents, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to any sale, transfer, lease or other disposition permitted under Section 6.09
pending such sale, transfer, lease or other disposition, provided that such
restrictions and conditions apply only to such asset or Equity Interest subject
of such sale, transfer, lease or disposition, (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, (v)
clause (a) of the foregoing shall not apply to customary provisions in leases
and other contracts restricting the assignment thereof, (vi) the foregoing shall
not apply to customary restrictions on transfer of any asset in any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereunder to the extent such restrictions only restrict the transfer
of the property subject to such agreement and (vii) the foregoing shall not
apply to (x) in the case of any Restricted Subsidiary that is not a wholly-owned
Restricted Subsidiary, restrictions and conditions imposed by its organizational
documents or any related joint venture or similar agreement, provided that such
restrictions and conditions apply only to such Restricted Subsidiary and to any
Equity Interest in such Restricted Subsidiary or (y) licenses or sublicenses by
the Borrower and its Restricted


75



--------------------------------------------------------------------------------

        


Subsidiaries of intellectual property in the ordinary course of business and
consistent with past practices.
SECTION 6.09    Asset Sales. The Borrower will not, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Borrower or another Restricted
Subsidiary in compliance with Section 6.04), except:
(a)    sales, transfers and dispositions of (i) inventory, (ii) cash or cash
equivalents and (iii) used, obsolete, worn out or surplus equipment or property,
in each case in the ordinary course of business;
(b)    sales, transfers and dispositions of assets to the Borrower or any
Restricted Subsidiary, provided that any such sales, transfers or dispositions
involving a Restricted Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.07;
(c)    sales, transfers and dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;
(d)
    sales, transfers and dispositions of Permitted Investments;
(e)    (i) Sale and Leaseback transactions permitted by Section 6.10 and (ii)
sales, dispositions, transfers, leases or other dispositions permitted under
Section 6.03;
(f)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Restricted
Subsidiary;
(g)    transfers of accounts receivable (and rights ancillary thereto) pursuant
to, and in accordance with the terms of, factoring agreements related to
factoring programs in Brazil in an aggregate amount not to exceed $35,000,000;
and
(h)    sales, transfers and other dispositions of assets that are not permitted
by any other clause of this Section, provided that the aggregate fair market
value of all assets sold, transferred or otherwise disposed of in reliance upon
this clause (i) (x) during the twelve-month period ending with the month in
which any such sale, transfer or other disposition occurs, does not exceed, in
the aggregate, 12.5% of the consolidated total assets of the Borrower and its
Restricted Subsidiaries and (y) 25% of the consolidated total assets of the
Borrower and its Restricted Subsidiaries after the Effective Date, in each case
determined as of the last day of the Borrower’s most recently completed fiscal
year in respect of which the Borrower has delivered financial statements
pursuant to Section 3.04(a) or Section 5.01, as applicable; provided that all
sales, transfers, leases and other dispositions permitted under this Section
6.09 (other than those permitted by clauses (b), (d) and (f) above) shall be
made for fair value.


76



--------------------------------------------------------------------------------

        


SECTION 6.10    Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), other than transactions where
any related sale of assets is permitted under Section 6.09, any related
Indebtedness is permitted under Section 6.01 and any Lien in connection
therewith is permitted by Section 6.02.
SECTION 6.11    Financial Covenants.
(a)    Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio, for any period of four consecutive fiscal quarters ending
on the last day of any fiscal quarter set forth below, to be less than the
amount set forth opposite such date below:
Fiscal Quarter Ending
Fixed Charge Coverage Ratio
June 30, 2016
1.05 to 1.00
September 30, 2016
1.10 to 1.00
December 31, 2016
1.25 to 1.00
March 31, 2017
1.50 to 1.00
June 30, 2017 and thereafter
2.00 to 1.00



(b)    Funded Indebtedness to EBITDA Ratio. The Borrower will not permit the
Funded Indebtedness to EBITDA Ratio, for any period of four consecutive fiscal
quarters ending on the last day of any fiscal quarter set forth below, to be
greater than the amount set forth opposite such date below:
Fiscal Quarter Ending
Funded Indebtedness to EBITDA Ratio
June 30, 2016
3.50 to 1.00
September 30, 2016
3.25 to 1.00
December 31, 2016 and thereafter
2.75 to 1.00

 
(c)    Unrestricted Cash. The Borrower and the Restricted Subsidiaries will
maintain, as of the last day of each fiscal quarter, Unrestricted Cash of not
less than the greater of (i) $400,000,000 and (ii) 100% of the amount of the
total Commitment; provided that no less than 50% of such required Unrestricted
Cash shall be held in accounts with Lenders or their Affiliates.


77



--------------------------------------------------------------------------------

        


(d)    Minimum Liquidity. The Borrower and the Restricted Subsidiaries will
maintain at the end of each fiscal quarter minimum Liquidity equal to at least
70% of Accrued Merchant and Supplier Payables for such fiscal quarter.
(e)    Senior Secured Indebtedness to EBITDA Ratio. The Borrower will not permit
the ratio of (a) Senior Secured Indebtedness to (b) EBITDA for any period of
four consecutive fiscal quarters ending on the last day of any fiscal quarter to
be greater than 2.00:1.00.
SECTION 6.12    Designation of Unrestricted Subsidiaries. The Borrower may at
any time designate any Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately after giving effect to such designation, the Borrower and the
Restricted Subsidiaries shall be in compliance, on a pro forma basis, with the
covenants set forth in Section 6.11 (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance), (ii) the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time, (iii) the designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the fair market value of the
Borrower’s Investment in such Subsidiary, (iv) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary; (v) immediately before and after any such designation,
no Default shall have occurred and be continuing; and (vi) the total assets or
consolidated EBITDA of all the Unrestricted Subsidiaries shall not exceed 25% of
the consolidated total assets or consolidated EBITDA, as the case may be, of the
Borrower and its Subsidiaries (based upon and as of the date of delivery of the
most recent consolidated financial statements of the Borrower furnished pursuant
to Section 3.04(a) or Section 5.01, as applicable).
SECTION 6.13    Fiscal Year. Unless otherwise agreed by the Administrative
Agent, the Borrower will not, nor will it permit any Restricted Subsidiary to
change its fiscal year to end on any date other than December 31 of each year.
SECTION 6.14    Anti-Corruption Laws; and Sanctions. The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any anti-money laundering Laws or
Sanctions applicable to any party hereto.
ARTICLE VII
    

Events of Default


78



--------------------------------------------------------------------------------

        


If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in, or in connection with, this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (except any representation or warranty which is already qualified as to
materiality or by reference to Material Adverse Effect, which shall be true and
correct in all respects) when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Loan Parties’
existence) or 5.08 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after the earlier of (i) any
actual knowledge of such breach on the part of any executive officer of the
Borrower and (ii) notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);
(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any


79



--------------------------------------------------------------------------------

        


Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)    the Borrower or any Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $40,000,000 (other than any such judgment covered by insurance, to the
extent a claim therefor has been made in writing and liability therefor has not
been denied by the insurer, so long as, in the reasonable opinion of the
Required Lenders, such insurer is financially sound) shall be rendered against
the Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, (i)
could reasonably be expected to result in (i) liability of the Borrower and its
Restricted Subsidiaries in an aggregate amount exceeding $40,000,000 in the
aggregate or (b) result in a Lien on any of the assets of the Borrower or any
Restricted Subsidiary securing obligations in excess of $1,000,000 in the
aggregate;
(m)    a Change in Control shall occur;
(n)    the Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Guaranty, or any Guarantor shall deny that it has any further liability
under the Guaranty, or shall give notice to such effect;
(o)    except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in property that (x) is


80



--------------------------------------------------------------------------------

        


intended to be Collateral and (y) has a collective value in excess of
$25,000,000 (“Material Property”); or (ii) any Lien of the Administrative Agent
on behalf of the Lenders on any Material Property shall for any reason cease to
be, or shall be asserted by any Loan Party not to be, a perfected and first
priority Lien (subject to Liens permitted under Section 6.02); or
(p)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in the case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, increase the rate
of interest applicable to the Loans and other Obligations as set forth in this
Agreement and exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.
Any proceeds of Collateral received by the Administrative Agent after an Event
of Default has occurred and is continuing and the Administrative Agent so elects
or the Required Lenders so direct, shall be applied ratably first, to pay any
fees, indemnities, or expense reimbursements including amounts then due to the
Administrative Agent, the Swingline Lender and the Issuing Banks from the
Borrower (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), second, to pay any fees or expense reimbursements then
due to the Lenders from the Borrower (other than in connection with Banking
Services Obligations or Swap Agreement Obligations), third, to pay interest then
due and payable on the Loans ratably, fourth, to prepay principal on the Loans
and unreimbursed LC Disbursements and to pay any amounts owing with respect to
Swap Agreement Obligations and Banking Service Obligations, in each case up to
and including the amount most recently provided to the Administrative Agent
pursuant to Section 2.22, ratably, fifth, to pay an amount to


81



--------------------------------------------------------------------------------

        


the Administrative Agent equal to 103% of the aggregate LC Exposure, to be held
as cash collateral for such Obligations, sixth, to the payment of any other
Secured Obligation due to the Administrative Agent or any Lender from the
Borrower or any other Loan Party and, seventh, the balance, if any, after all
the Secured Obligations have been paid in full, to the Borrower or as otherwise
required by law. The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.
Notwithstanding the foregoing, Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid in clause sixth if the Administrative Agent
has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements.
ARTICLE VIII
    

The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Restricted Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and, (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any Restricted
Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final


82



--------------------------------------------------------------------------------

        


nonappealable judgment of a court of competent jurisdiction. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees


83



--------------------------------------------------------------------------------

        


payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duly or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the U.S. securities laws
concerning the Borrower and its Affiliates) as it shall from


84



--------------------------------------------------------------------------------

        


time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC.
Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.
Notwithstanding anything herein to the contrary, none of the Syndication Agent,
Bookrunners or Lead Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.
ARTICLE IX
    

Miscellaneous
SECTION 9.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to clause (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:
(i)    if to the Borrower, to it at Groupon, Inc., 600 West Chicago Avenue,
Suite 400, Chicago, IL 60654, Attention: Dane Drobny and Brian Stevens
(Facsimile No. [ ]);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, Chicago, IL 60603, Attention of
LaDesiree Williams (Facsimile No. [ ]);
(iii)    if to JPMorgan Chase Bank, N.A., as an Issuing Bank, to 131 South
Dearborn Street, 5th Floor, Mail Code IL1-0236, Chicago, Illinois 60603-5506,
Attn: Standby LC Unit (Facsimile No [ ]);


85



--------------------------------------------------------------------------------

        


(iv)    if to the Swingline Lender, to it at 10 South Dearborn, Chicago, IL
60603, Attention of LaDesiree Williams (Facsimile No. [ ]); and
(v)    if to any other Lender or Issuing Bank, to it at its address (or
Facsimile number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in clause (b) below, shall be effective as provided in said clause (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c)    Any party hereto may change its address, facsimile number or email
address for notices and other communications hereunder by notice to the other
parties hereto.
(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy


86



--------------------------------------------------------------------------------

        


of such Electronic Systems and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including , without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, any Issuing Bank or any other Person or entity for damages of any kind,
including , without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
(e)    Any notice given to the Borrower shall be deemed to have been received,
if applicable, by the Loan Parties.
SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that (x) to the
extent an amendment, modification or waiver of any provision of this Agreement
directly affects only the


87



--------------------------------------------------------------------------------

        


Lenders with a Commitment to make Revolving Loans (including Section 4.02), then
such amendment, modification or waiver shall be effective with the written
consent of the Lenders having Revolving Credit Exposures and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Commitments and (y) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender (including
any such Lender that is a Defaulting Lender), (B) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby (except for the waiver of any
default rate), (C) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, (D) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (E) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (F) release all or substantially
all Guarantors from their obligations under the Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender (other than any Defaulting Lender), or (G) except as provided in
clause (c) of this Section or in any Collateral Document, release all or
substantially all of the Collateral without the written consent of each Lender
(other than any Defaulting Lender); provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Swingline Lender or the Issuing Banks hereunder
without the prior written consent of the Administrative Agent, the Swingline
Lender or the Issuing Banks, as the case may be (it being understood that any
amendment to Section 2.20 shall require the consent of the Administrative Agent,
the Swingline Lender and the Issuing Banks). The Administrative Agent may also
amend Schedule 2.01 to reflect assignments entered into pursuant to Section
9.04.
(c)    The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of all of the Commitments, payment and satisfaction in
full in cash of all Secured Obligations, and the cash collateralization of all
Letters of Credit in a manner satisfactory to each affected Issuing Bank,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interests of a Restricted Subsidiary, the
Administrative Agent is authorized to release any Guaranty provided by such
Restricted Subsidiary, (iii) constituting property leased to a Loan Party under
a lease which has expired or been terminated in a


88



--------------------------------------------------------------------------------

        


transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders. Any execution and delivery by the Administrative Agent of
documents in connection with any such release shall be without recourse to or
warranty by the Administrative Agent.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but has not been obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace any such
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower, the Administrative Agent and the
Issuing Banks shall agree, as of such date, to purchase for cash the Loans and
other Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and (ii)
the Borrower shall pay to such Non-Consenting Lender in same day funds on the
day of such replacement (1) all interest, fees and other amounts then accrued
but unpaid to such Non-Consenting Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
(f)    Notwithstanding anything to the contrary herein, this Agreement may be
amended in accordance with Sections 2.23 (including as contemplated in
connection with an Incremental Revolving Commitment in accordance with such
section) and Section 2.24 (including as contemplated in connection with an New
Term Facility in accordance with such section).
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay all (i) reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent (provided that attorneys’ fees, charges and disbursements
shall be limited to (i) one outside counsel for the Administrative Agent and
(ii) one local counsel in each separate relevant jurisdiction), in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the


89



--------------------------------------------------------------------------------

        


provisions of the Loan Documents (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) reasonable and documented
out-of-pocket expenses incurred by any applicable Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of counsel for the
Administrative Agent, any Issuing Bank or any Lender (provided that attorneys’
fees, charges and disbursements shall be limited to (i) one outside counsel for
the Administrative Agent, any Issuing Bank or any Lender (and, in the case of an
actual conflict of interest, one additional counsel to all such persons
similarly situated) and (ii) one local counsel in each separate relevant
jurisdiction), in connection with the enforcement, collection or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, including all such out-of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    The Borrower shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable and documented out-of-pocket fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an applicable Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Restricted Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Restricted Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by you, your equity holders affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or (y) arise from a dispute solely among Indemnitees (excluding
claims against any Indemnitee in its capacity or fulfilling its role as an
Administrative Agent or an Issuing Bank hereunder and claims arising out of any
breach hereunder or under the other Loan Documents on the part of the Borrower
or any of its Affiliates). This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.


90



--------------------------------------------------------------------------------

        


(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, an applicable Issuing Bank or the
Swingline Lender under clause (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the applicable
Issuing Bank or the Swingline Lender in its capacity as such.
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights


91



--------------------------------------------------------------------------------

        


and obligations under this Agreement (including all or a portion of its
Commitment, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:
(A)    the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Commitment to an
assignee that is a Lender (other than a Defaulting Lender) with a Revolving
Commitment immediately prior to giving effect to such assignment;
(C)    the Issuing Banks; and
(D)    the Swingline Lender.
The Parties acknowledge and agree that Credit Suisse AG may transfer all or any
of its roles under the Loan Documents to one of its Affiliates which is a
Qualifying Bank domiciled in Switzerland (such as Credit Suisse (Schweiz) AG) by
way of transfer of assets (Vermögensübertragung) in accordance with the Swiss
Merger Act (Fusionsgesetz); provided that such Affiliate shall not be an
Ineligible Institution. Credit Suisse AG will inform all parties hereto about
the occurrence of such transfer.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a
Lender, and Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


92



--------------------------------------------------------------------------------

        


(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Lender Parent, (c) holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) the Borrower or any of its Affiliates.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from


93



--------------------------------------------------------------------------------

        


time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this clause
(b).
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under 2.17(f) and (g) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender and the information and documentation required under
Section 2.17(g) will be delivered to the Borrower and the Administrative Agent))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under clause (b) of this Section;


94



--------------------------------------------------------------------------------

        


and (B) shall not be entitled to receive any greater payment under Section 2.15
or 2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a nonfiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the other Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive


95



--------------------------------------------------------------------------------

        


and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.
SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by fax, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.
SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such


96



--------------------------------------------------------------------------------

        


Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in clause
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


97



--------------------------------------------------------------------------------

        


SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
SECTION 9.13    Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT


98



--------------------------------------------------------------------------------

        


PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 9.14    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.15    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither any Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any applicable Law.
SECTION 9.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates,


99



--------------------------------------------------------------------------------

        


or any other Person and (B) no Lender or any of its Affiliates has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
SECTION 9.17    Conversion of Currencies.
(a)    (a) If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
(b)    The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss; and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall return such excess to
the Borrower. The obligations of the Borrower contained in this Section 9.17
shall survive the termination of this Agreement and the payment of all other
amounts owing hereunder.
SECTION 9.18    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
SECTION 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto


100



--------------------------------------------------------------------------------

        


acknowledges that any liability of any EEA Financial Institution arising under
any Loan Document may be subject to the write-down and conversion powers of an
EEA Resolution Authority and agrees and consents to, and acknowledges and agrees
to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


101



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
GROUPON, INC., as Borrower
 




 
By: /s/ Brian
Stevens                                                                            
 
Name: Brian Stevens
Title: Chief Accounting Officer and Treasurer








--------------------------------------------------------------------------------

        




 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
 




 
By: /s/ Daglas P. Panchal                                
 
Name: Daglas P. Panchal
Title: Vice President










--------------------------------------------------------------------------------






 
BANK OF THE WEST, as a Lender
 




 
By: /s/ Diane Marshall                                     
 
Name: Diane Marshall
Title: Vice President








--------------------------------------------------------------------------------






 
MORGAN STANLEY BANK, N.A., as a Lender
 




 
By: /s/ Kenya Yamamoto                                
 
Name: Kenya Yamamoto
Title: Authorized Signatory








--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as a Lender
 




 
By: /s/ Kristine M. Parker                                
 
Name: Kristine M. Parker
Title: Vice President








--------------------------------------------------------------------------------






 
CREDIT SUISSE AG, as a Lender
 




 
By: /s/ Markus Frenzen                                   
 
Name: Markus Frenzen
Title: Director



 
By: /s/ Ruedi Sutter                                         
 
Name: Ruedi Sutter
Title: Director








--------------------------------------------------------------------------------






 
SILICON VALLEY BANK, as a Lender
 




 
By: /s/ Matt Kelty                                            
 
Name: Matt Kelty
Title: Vice President








--------------------------------------------------------------------------------






 
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender
 




 
By: /s/ Anca Trifan                                          
 
Name: Anca Trifan
Title: Managing Director



 
By: /s/ Marcus M. Tarkington                         
 
Name: Marcus M. Tarkington
Title: Director








--------------------------------------------------------------------------------


        


 
THE NORTHERN TRUST COMPANY, as a Lender
 




 
By: /s/ Mike Foiznal                                        
 
Name: Mike Foiznal
Title: Vice President






